Citation Nr: 1757254	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO. 14-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in San Diego, California.

The Veteran testified by videoconference before the undersigned Veterans Law Judge in August 2017. A transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam during the Vietnam era, and exposure to herbicides may not be presumed.

2. The Veteran is not shown to have complaints or findings of prostate cancer in service or within the first year after separation from service. The current diagnosis of prostate cancer is not shown by competent clinical evidence or competent lay evidence of record to have been due to or incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits. 38 U.S.C. § 5103 (a) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C. § 5103(a)-compliant notice in November 2010. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained. The Veteran was not afforded a VA examination with regards to his prostate cancer claim. VA is obliged to provide an examination or obtain a medical opinion in a claim when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Here, however, the Board notes the service treatment records are completely devoid of a clinical assessment of prostate cancer, and it was not until August 2007, more than 9 years after separation from service, that the Veteran was first assessed with prostate cancer. Additionally, the Veteran has not produced any evidence associating prostate cancer to service and did not respond to a request for such evidence by the RO. In short, the Board finds that an examination is unnecessary to decide this claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).

II. Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (2017). Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C. § 1116 (a) (2017).

The medical evidence of record shows that the Veteran has a current diagnosis of prostate cancer. VA outpatient records show ongoing treatment for prostate cancer. 

Prostate cancer is recognized as one of the presumptive diseases based on exposure to herbicide agents. See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e) (2017). The applicable law provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service. 

"Service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) (2017). A veteran must actually set foot within the land borders of Vietnam, to include the contiguous waterways, in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides. See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97. 

In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. A veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure. Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).

There is no presumption for exposure to herbicides for a Veteran who served aboard ship off the shores of the Republic of Vietnam. Claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure. The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay. Evidence of shore docking is required. See Veterans Benefits Administration (VBA) Fast Letter 10-37 (Sept. 10, 2010).

If the Veteran is found to have served in the Republic of Vietnam, his exposure to herbicide agents such as Agent Orange is presumed and prostate cancer shall be service-connected if the requirement of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service. See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307.

The Veteran served aboard the USS Chicago during the Vietnam era. The Veteran has reported in submitted statements and during his Board hearing that he was granted leave from his ship, was taken by helicopter to Da Nang and waited there until he was able to take a flight to the Philippines. The Veteran has also reported that he was flow from Cubi Point to Da Nang, where he waited for about 7 days for a flight back to an aircraft carrier USS America, to then take a helicopter flight back to the USS Chicago. 

A review of his service records confirm that the Veteran was assigned to the USS Chicago from December 1968 to June 1971. Deck logs from the USS Chicago for this time period show that the ship was located in the Gulf of Tonkin; however, there is no evidence that the Veteran actually set foot within the land borders of Vietnam, or that the ship entered the inland waterways. Deck logs show that the USS Chicago did receive numerous helicopters during this time, but there are no reports indicating that sailors were taken to shore or that the Veteran specifically was taken to shore. 

The Veteran also asserted that his receipt of a Vietnam Campaign Medal and Vietnam Service Medal establishes that he served ashore in Vietnam; however, review of the criteria for the award of such medals indicates they were awarded to individuals who served in support of operations in the Republic of Vietnam, but did not require in-country service. According to Department of Defense (DOD) regulations, a Vietnam Service Medal was presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, and Laos within the defined combat zone during the Vietnam era. See DOD 1348 C6.6.1.1.5 (revised September 1996). Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but providing direct combat support to the Republic of Vietnam armed forces. Thus, as the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam, they are insufficient to establish in-country service. See also Department of the Navy SECNAV Instruction 1650.1H (August 22, 2008). 

In sum, there is no corroborating evidence in official documents or elsewhere in the record of the Veteran's assertions of taking leave during the applicable time period or being flown to Da Nang to await a flight to the Philippines. Instead, deck logs from the USS Chicago are silent for any evidence that the ship entered the inland waterways of Vietnam, and there is no evidence in the record to corroborate the Veteran's claim that he actually set foot within the land borders of Vietnam. Absent competent and credible evidence of herbicide exposure or corroborating evidence of the Veteran's physical presence in Vietnam or actual exposure to herbicides in service, there is no basis for direct service connection due to herbicide exposure. 

The Veteran has submitted a photograph of a building that he claims was taken while he was in Da Nang; however, there are no indications or markings to conclude that the photographs were actually taken in the Republic of Vietnam. Additionally, the Veteran has not submitted any other evidence, lay or medical, to suggest that he was exposed to herbicides during service. Rather, the only evidence suggesting that the Veteran had service in Vietnam is his own assertions, which are unsupported by the USS Chicago deck logs or any other evidence of record. The Board finds that the contemporaneous deck logs have more probative value than the Veteran's recollections, which were made decades after the events he described.

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's prostate cancer was incurred during or as a result of active service. First, without evidence establishing exposure to herbicides in service, there is no presumption of service connection for prostate cancer. There is also no evidence of prostate cancer manifesting during service or within one year of his separation from service. Ultimately, there is no evidence to show that the Veteran's prostate cancer was incurred during service or that it was first manifested within one year after separation from service. Therefore, service connection for prostate cancer is not warranted on a direct basis. 

Although lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The claimed prostate cancer is the kind of condition that is not readily amenable to mere lay diagnosis regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation. Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders. King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. Therefore, entitlement to service connection must be denied.

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for prostate cancer, to include as due to herbicide exposure. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for prostate cancer is denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for prostate cancer is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


